DETAILED ACTION
This action is responsive to communications filed 18 January 2021.
Claims 1-12 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
Neither Zhou nor Herold, either alone or in any combination thereof, disclose, teach or suggest “the input data input into a chat room in which a client bot related to the specific group, the first user terminal and a second user terminal participate, displaying the received group data, users of the first and second user terminals and the client bot in the chat room on the first user terminal as part of the specific group, wherein the chat room displayed on the second user terminal as not a part of the specific group but not the client bot”. See Remarks page 12.

Neither Zhou nor Herold, either alone or in any combination thereof, disclose, teach or suggest “wherein a third user terminal as another part of the specific group participants in the chat room in which the first and second user terminals and the client bot participants, and the chat room displayed on the third user terminal displays the received group data and the client bot not displayed in the chat room on the second user terminal”, see Remarks page 13.
In response it Applicant’s arguments (B), the Examiner respectfully disagrees. The limitations, under broadest reasonable interpretation, merely denote displaying a chat bot, response data, and participants to a participant of the specific group, but not to a participant 
35 U.S.C. 101 Claim Interpretation
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
This application includes one or more claim limitations that recites “application stored in a medium,” but are nonetheless being interpreted as not being a signal per se as it is viewed in association with hardware. A storage medium in association with a hardware component falls within a statutory 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US-20050138132-A1) hereinafter Zhou in view of George et al. (US-20100005402-A1) hereinafter George in view of Herold et al. (US-7603413-B1) hereinafter Herold.
Regarding claim 1, Zhou discloses:
A method of providing a chat service, the method comprising: 
transferring, for a first user terminal, input data related to a specific group to a server ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B (e.g. group chat), user devices such as computer, PDA, or phone), the input data input into a chat room in which a client bot related to the specific group, the first user and a second user terminal participates ([FIG. 2] session 202 comprising Clients A * B and bots A & B in participant field 204; message 206); 
receiving, for the first user terminal, group data corresponding to the input data from the server ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); and 
displaying the received group data, users of the first and second user terminals and the client bot in the chat room displayed on the first user terminal as a part of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot)), 
the specific group is formed in the chat service or in an external service of the chat service ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service), and
the server is configured to operate a service related to the specific group ([0025; FIG. 1] instant messaging (IM) sessions through server 102, e.g. IM session operable by server, via "one of the many methods known to practitioners in the relevant arts") and transfer the group data to the user terminal through the client bot ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat; wherein the response is entered by Bot A; e.g. transferring the group data to the user terminal through the client bot).
Zhou does not explicitly disclose:  
wherein the chat room displayed on the second user terminal as not a part of the specific group displays the users of the first and second user terminals, but not the received group data and the client bot,
However, George discloses:
wherein the chat room displayed on the second user terminal as not a part of the specific group displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal as not a part of the specific group but not the client bot,
However, Herold discloses:
wherein the chat room displayed on the second user terminal as not a part of the specific group but not the client bot ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Regarding claim 2, Zhou-George-Herold disclose:

Zhou discloses:
wherein the chat room is created when the user of the first user terminal selects the client bot, or invites the client bot or a friend of the first user terminal ([0025] IM sessions are initiated by a client's inviting another client to enter into an instant messaging communications session).
Regarding claim 4, Zhou-George-Herold disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is automatically or manually set as a friend of the first user terminal in response to the first user terminal joining the specific group ([0025-0026] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session; bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session).
Regarding claim 5, Zhou-George-Herold disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal based on information related to the specific group or information related to the first user terminal when the first user terminal joins the specific group ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session).

The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal in response to the first user terminal selecting the client bot registered as a virtual friend or using an official account when the first user terminal joins the specific group ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session [0023] users log on to the instant messaging server, wherein logging in requires an official account).
Regarding claim 7, Zhou-George-Herold disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the input data comprises an instruction based at least one word to acquire the group data related to the specific group ([0029] "what" is a question from user A; e.g. the input data comprising an instruction (query) to acquire group data (joe's telephone number)).
Regarding claim 8, Zhou-George-Herold disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the displaying of the received group data in the chat room comprises displaying organization information or group member information of the specific group related to the client bot ([FIG. 2] item 202 message session of group comprising participants 204 (clients a-b, bots a-b) comprising messages 206-222; e.g. a display of received group data comprising group member information of the specific group related to the client bot).
Regarding claim 9, Zhou discloses:
A method of providing a chat service, the method performed by a server, the method comprising: 
receiving, from a first user terminal, input data input into a chat room in which a client bot of a specific group, the first user terminal and a second user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein the server receives from the user terminal, input data; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B); 
acquiring group data related to the specific group that are processed by the client bot based on the input data ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); and 
displaying the group data, users of the first and second user terminals and the client bot in the chat room on the first user terminal as a part of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot)).
Zhou does not explicitly disclose:  
wherein the chat room displayed on the second user terminal as not a part of the specific group displays the users of the first and second user terminals, but not the received group data and the client bot,

wherein the chat room displayed on the second user terminal as not a part of the specific group displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal as not a part of the specific group but not the client bot,
However, Herold discloses:
wherein the chat room displayed on the second user terminal as not a part of the specific group but not the client bot ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not 
Regarding claim 10, Zhou-George-Herold disclose:
An application stored in a storage medium in association with hardware configured to perform the method of claim 1 (Zhou: [0033; FIG. 3] memory 320 comprising application programs 322 [0032] comprising processor 310 connected to memory to execute instructions).
Regarding claim 11, Zhou discloses:
A user terminal, comprising: 
an input data transferring processor configured to transfer, to a server, input data input into a chat room in which a client bot of a specific group, the user terminal and another user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B, user devices such as computer, PDA, or phone, wherein for a computing device to transmit to a server requires a processor to perform functions); 
a group data receiver configured to receive, from the server, group data related to the specific group that are processed by the client bot based on the input data ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window [0027] user devices such as computer, PDA, or phone, wherein for a computing device to receive from a server requires a receiver to receive data, e.g. messages); and 
a group data display configured to display the received group data, users of the user terminal and another user terminal and the client bot in the chat room on the user terminal as a part of the ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot) [0027] user devices such as computer, PDA, or phone, wherein for a computing device to display data requires a display to display the data)
Zhou does not explicitly disclose:  
wherein the chat room displayed on the another user terminal as not a part of the specific group displays the users of the user terminal and another user terminal, but not the received group data and the client bot,
However, George discloses:
wherein the chat room displayed on the another user terminal as not a part of the specific group displays the users of the user terminal and another user terminal, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the another user terminal as not a part of the specific group but not the client bot,

wherein the chat room displayed on the another user terminal as not a part of the specific group but not the client bot ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Regarding claim 12, Zhou-George-Herold disclose:
The method of claim 1, set forth above,
Zhou discloses:
wherein a third user terminal as another part of the specific group participates in the chat room in which the first and second user terminals and the client bot participates ([0021] instant messaging clients, including User A, User B, and wherein the number of exemplary clients shown herein is for illustration only, wherein any number of users/bots are able to operate through an instant messaging server, e.g. third user), and the chat room displayed on the third user terminal displays the received group data and the client bot ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat, [0021] e.g. any number of users, e.g. a third user)
Zhou does not explicitly disclose:  

However, George discloses:
the received group data that are not displayed in the chat room on the second user terminal and displays the users of the first and second user terminals and a user of the third user terminal. ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately (e.g. to Sally, i.e. third user); however, the group chat participants displayed in 204 include John, Max, Sally etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
the client bot that are not displayed in the chat room on the second user terminal,
However, Herold discloses:
the client bot that are not displayed in the chat room on the second user terminal ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-George-Herold in view of Heron et al. (US-20060195363-A1) hereinafter Heron.
Regarding claim 3, Zhou-George-Herold disclose:
The method of claim 1, as set forth above
Zhou-George-Herold do not explicitly disclose:
determining whether the first user terminal joins the specific group when the chat room is created; and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created.
However, Heron discloses:
determining whether the first user terminal joins the specific group when the chat room is created ([0060] messaging module determines which other clients are to participate in the group, e.g. when initiating a discussion group); and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created ([0061] first client sends a notification, e.g. a join request, to each other client reference by the persistent object [0060] as described to determine which other clients are to participate in the group, e.g. when initiating a discussion group).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Heron as to determine and send a join request to a user if they did not join the specific group. One of ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bates et al. (US-20090172539-A1) CONVERSATION ABSTRACTIONS BASED ON TRUST LEVELS IN A VIRTUAL WORLD;
Lagarde et al. (US-20030093480-A1) ACCESSING INFORMATION USING AN INSTANT MESSAGING SYSTEM;
Leber et al. (US-20030182391-A1) INTERNET BASED PERSONAL INFORMATION MANAGER
Montet et al. (US-20030220972-A1) AUTOMATIC PORTAL FOR AN INSTANT MESSAGING SYSTEM;
Lake (US-20050080859-A1) SYSTEM AND METHOD FOR AUTOMATIC POPULATION OF INSTANT MESSENGER LISTS;
Szeto et al. (US-20050234883-A1) TECHNIQUES FOR INLINE SEARCHING IN AN INSTANT MESSENGER ENVIRONMENT;
Patil (US-20080189623-A1) METHOD AND SYSTEM FOR ENHANCING COMMUNICATION WITH INSTANT MESSENGER/CHAT COMPUTER SOFTWARE APPLICATIONS;
LEE et al. (US-20120311052-A1) MESSAGING SERVICE SYSTEM AND METHOD FOR EXPANDING MEMBER ADDITION OPERATION;
Joseph et al. (US-20130055112-A1) COMPUTERIZED SYSTEM AND METHOD SUPPORTING MESSAGE-BASED GROUP COMMUNICATION SESSIONS;
JOO et al. (US-20140207882-A1) METHOD AND SYSTEM FOR PROVIDING MULTI-USER MESSENGER SERVICE;
Li et al. (US-10116596-B2) PERSONALIZING DATA SYSTEM COMPONENTS AND DATA SOURCES AS CHATBOTS IN A GROUP CHAT SESSION;
Govindraj (US-20160231888-A1) COMMUNICATION INTERFACE;
Jeoung (US-20160127301-A1) MESSAGING SYSTEM FOR DETERMINING RELIABILITY OF PUSH MESSAGES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453